DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/11/2020. It is noted, however, that applicant has not filed a certified copy of the CN2020105295762 application as required by 37 CFR 1.55.
Applicant points to the Authorization to Permit Access to Application-As-Filed by Participating Offices. However, no access code has been provided (see pg. 3 of ADS filed 11/30/2020 and pg. 1 of Filing Receipt of 12/10/2020). Applicant must either submit the certified copy or provide the access code via a SB/38 form. However, it should be noted that a translation of the certified copy is not required.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn. 
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b) and thus the rejections are withdrawn.
Claim Interpretation
Applicant’s amendment to claim 1 to change “after waiting for 5-10 minutes” to “by waiting for 5-10 minutes” is NOT considered to be new matter. Though the specification does not explicitly state “by waiting for 5-10 minutes” it is clear to one of ordinary skill in the art that waiting time after a sputtering process would be associated with letting the chamber cool rather than a step prior to letting the chamber cool.
Response to Arguments
Applicant’s arguments, see pg. 6, filed 4/26/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 1/12/2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiyan Zhang on 5/5/2022.

The application has been amended as follows: 
Step (c) of Claim 1 should be amended as follows:
(c) Coating a bactericidal film layer by supplying a DC power and a mid-frequency power to a plurality of sputtering targets, regulating the voltage to 600-1000V and 30-40V respectively, wherein the duty ratio of the mid-frequency power is 20-30%; introducing argon gas to increase the chamber pressure to 0.3Pa; wherein the plurality of sputtering targets, comprising a silicon sputtering target, silicon carbide sputtering targets and silver sputtering targets, are initiated; subsequently, initiating the reel of fiber cloth, wherein the reel of fiber cloth is advanced at a linear speed of 0.1-0.3m/s, wherein the current densities of the silicon target and each of the silicon carbide sputtering targets are 4-6 A, and wherein the current density of each of the silver sputtering targets is 0.3-0.6A; regulating the chamber temperature to 10-20°C; wherein in the advancing direction of the fiber cloth, the plurality of sputtering targets are positioned in the following order: a silicon target, a silicon carbide target, a silver target, a silicon carbide target, a silver target, a silicon carbide target and a silver target, and then sputtering all of the plurality of targets simultaneously to form a multi-layer of a bactericidal film layer of silicon carbide and silver on the surface of the fiber cloth; wherein the silicon forms a bonding layer between the bactericidal film and the substrate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art to the claimed invention is Mai (CN 110184572 A), Mai (CN210143880U), Feng (CN109267023A), Chang (US 20090197494 A1), Anschel (US 5631498 A), Tao (CN 102179970 A), Lai (CN 109485271 A), Ma (CN 104944798 A), and Jian (CN 109704597 A). Mai (CN 110184572 A) teaches forming a bactericidal film after cleaning and drying the workpiece, evacuating the chamber to a pressure of 5 x 10-3 Pa, which is approximately equal to the claimed 1 x 10-3 Pa, turning on a power of 30-40 V with a duty cycle of 20-30%, introducing argon gas to achieve a pressure of 0.3 Pa, sputtering a silicon target, and then forming a silicon carbide layer by introducing acetylene and forming a silver layer by starting a silver target at a current of 0.5-1 A. Mai also teaches waiting for 5-10 minutes for the chamber to cool down after turning off the silicon target and silver target and then turning off all gases. Shizhi also teaches the temperature is maintained below 100 °C, which overlaps with the claimed temperature of 10-20 °C. Additionally, Mai (CN210143880U) teaches coating a mask of polyester fiber (cloth) with a bactericidal film comprising silicon carbide and silver deposited after depositing a base layer of silicon and silicon oxide. Feng (CN109267023A) teaches cleansing an activated carbon fiber cloth in water and acetone before drying and placing the cloth into a sputtering chamber comprising a silver target. Chang (US 20090197494 A1) teaches a roll-to-roll magnetron sputtering system with a fabric substrate wherein the transferring speed is 0.2 m/s. Anschel (US 5631498 A) teaches intermittently injecting gas to renew the atmosphere after purging the gas from a sputtering chamber. Tao (CN 102179970 A) teaches sputtering a silicon target using a pulsed DC voltage of 600-800 V. Lai (CN 109485271 A) teaches sputtering a silicon target with a current of 4-8 A. Ma (CN 104944798 A) teaches sputtering a SiC layer using a SiC target with an intermediate frequency power supply. Jian (CN 109704597 A) teaches a SiC target with a target current of 4 A. However, the aforementioned references fail to explicitly teach the sputtering targets are positioned in the following order: a silicon target, a silicon carbide target, a silver target, a silicon carbide target, a silver target, a silicon carbide target, and a silver target and sputtering all of the targets simultaneously to form a multi-layer of a bactericidal film layer of silicon carbide and silver. Furthermore, there is no teaching, motivation, or suggestion to modify the aforementioned references to meet the claim limitations. Therefore, claim 1 is allowed.
Claims 2 and 3 depend on claim 1 and thus are allowed for the same reasons as above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797